Exhibit 10.2
MEMORANDUM OF UNDERSTANDING
          The Parties to the putative class action lawsuit currently pending in
the Circuit Court of Cook County, Illinois County Department – Chancery Division
(the “Court”), styled Ardito v. Reimer, et al., Case No. 2010CH02544 (the
“Ardito Action”), by and through their respective attorneys, have reached an
agreement in principle providing for the settlement of the Ardito Action (the
“Settlement”) on the terms and subject to the conditions set forth in this
Memorandum of Understanding (“Memorandum”):
          WHEREAS, on December 30, 2009, Quixote Corporation (“Quixote”) and
Trinity Industries, Inc. and THP Merger Co. (collectively “Trinity”) announced a
proposed tender offer and merger (the “Proposed Transaction”) in which Trinity
is making a tender offer to acquire all outstanding shares of Quixote at a price
of $6.38 per share in cash and a subsequent merger;
          WHEREAS, on January 7, 2010, Quixote filed with the Securities and
Exchange Commission (“SEC”) a Form 14D-9 Recommendation Statement (the
“Recommendation Statement”) soliciting Quixote’s shareholders to tender their
shares in favor of the Proposed Transaction before the Tender Offer will expire
on February 4, 2010, and recommending that the Company’s shareholders tender
their shares in the Tender Offer.
          WHEREAS, on January 20, 2010, the Ardito Action was filed as putative
class action on behalf of Quixote stockholders challenging the Proposed
Transaction and disclosures in the Recommendation Statement and naming as
defendants Quixote, Bruce Reimer, Leslie Jezuit, Daniel Gorey, Lawrence McQuade,
Clifford Nastas, Robert D. van Roijen, Jr., Duane M. Tyler, and Trinity
(collectively “Defendants”);

 



--------------------------------------------------------------------------------



 



          WHEREAS, on January 22, 2010, the Ardito Action filed a motion for a
temporary restraining order and expedited proceedings;
          WHEREAS, on January 24, 2010, Defendants produced certain non-public
materials in the Ardito Action, including board minutes and banker’s books
pertaining to the Proposed Transaction;
          WHEREAS, on January 25, 2010, the Ardito Action was transferred to
Judge Sofia Hall before whom an earlier similar filed action challenging the
Proposed Transaction was pending, styled Superior Partners v. Reimer, 10CH01613
(the “SP Action”);
          WHEREAS, counsel for Defendants and Plaintiff’s Counsel in the SP
Action have engaged in extensive arms’-length negotiations and on January 26,
2010, agreed to settle the SP Action;
          WHEREAS, counsel for Defendants and Plaintiffs’ Counsel in the Ardito
Action have engaged in extensive arms’-length negotiations concerning a possible
settlement of the Ardito Action, which will be mooted in light of the settlement
in the SP Action;
          WHEREAS, the Parties have reached an agreement in principle to settle
the Ardito Action because Quixote will make certain additional or amended
disclosures pursuant to the anticipated settlement in the SP Action;
          WHEREAS, Plaintiff’s Counsel in the Ardito Action have determined that
a settlement of the Ardito Action on the terms reflected in this Memorandum is
fair, reasonable, adequate, and in the best interests of Quixote’s stockholders;
          WHEREAS, on January 27, 2010, Trinity had not been served and
Plaintiff in the Ardito Action filed a stipulation to dismiss without prejudice
his claims against Trinity;

- 2 -



--------------------------------------------------------------------------------



 



          WHEREAS, the Defendants, to avoid the costs, disruption, and
distraction of further litigation, and without admitting the validity of any
allegations made in the Ardito Action, or any liability with respect thereto,
have concluded that it is desirable that the claims against them be settled on
the terms reflected in this Memorandum;
          WHEREAS, the Quixote Defendants maintain that they have committed no
disclosure violations or any other breach of duty whatsoever in connection with
the Proposed Transaction or the Schedule 14D-9;
          WHEREAS, Plaintiff’s entry into this Memorandum in the Ardito Action
is not an admission as to the lack of any merit of any of the claims asserted in
the Ardito Action;
          NOW, THEREFORE, as a result of the foregoing and the negotiations
among counsel for the Parties, the Parties have agreed as follows:
          1. The Parties agree to negotiate and sign a Stipulation of Settlement
(“Settlement”), if necessary, reflecting the terms set forth in this Memorandum,
including but not limited to a release of all Defendants, Trinity Industries,
Inc., and THP Merger Co.
          2. Pursuant to the settlement of the SP Action, Quixote will provide
amended and supplemental disclosures, exclusively in an Amended Schedule 14D-9
to be filed on or before January 29, 2010 or as reasonably practicable
thereafter (the “Supplemental Disclosures”).
          3. Defendants acknowledge that the Supplemental Disclosures moot
Plaintiff’s disclosure claims giving rise, under Delaware law, to a petition for
attorneys’ fees in the Ardito Action (the “Fee Claim”), and as part of this
Settlement Defendants agree to pay Plaintiff’s Counsel in the Ardito Action
$169,000 and Plaintiff agrees to dismiss the Ardito Action with prejudice
against all Defendants.

- 3 -



--------------------------------------------------------------------------------



 



          4. Defendants agree that Quixote (or any successor entity) will make
payment of attorneys’ fees and expenses in the Ardito Action within ten
(10) calendar days after entry of the last order of dismissal, with prejudice,
in the Ardito Action, which will be filed by Ardito no earlier than the date on
which final settlement of the SP action is approved. Further, at the time the
attorneys’ fees are paid they shall be paid via wire transfer to an account
controlled by LEVI & KORSINSKY, LLP.
          5. This Memorandum and Settlement shall be null and void and of no
force and effect, unless otherwise agreed to by the Parties pursuant to the
terms hereof, if the settlement in the SP Action does not obtain final court
approval. In the event any Party withdraws from the Settlement anticipated by
this Memorandum, then this Memorandum shall not be deemed to prejudice in any
way the respective positions of the Parties with respect to the Ardito Action,
and neither the existence of this Memorandum, nor its contents, nor the
negotiations leading to it, shall be admissible in evidence or shall be referred
to for any purpose in the Ardito Action or in any other litigation or
proceeding.
          6. If any action is filed in any court asserting claims that are
related to the subject matter of the Ardito Action prior to dismissal of the
Ardito Action, the Parties agree to take all necessary action to prevent, stay,
or seek dismissal of, or oppose entry of any interim or final relief in favor of
any member of the Class in any other litigation against any of the parties to
this Memorandum which challenges the Settlement, the Proposed Transaction, or
otherwise involves a Settled Claim.
          7. This Memorandum shall be governed by and construed in accordance
with the substantive laws of the State of Delaware and the procedural laws of
Illinois.

- 4 -



--------------------------------------------------------------------------------



 



          8. This Memorandum may be modified or amended only by a writing,
signed by all of the signatories hereto, that refers specifically to this
Memorandum.
          9. The provisions contained in this Memorandum shall not be deemed a
presumption, concession or admission by any Defendant of any fault, liability or
wrongdoing as to any facts or claims that have been or might be alleged or
asserted in the Ardito Action, or any other action or proceeding that has been,
will be, or could be brought, and shall not be interpreted, construed, deemed,
invoked, offered, or received in evidence or otherwise used by any person in the
Ardito Action, or in any other action or proceeding, whether civil, criminal or
administrative, for any purpose other than as provided for expressly herein.
          10. This Memorandum shall be binding upon and inure to the benefit of
the Parties and their respective agents, executors, heirs, successors and
assigns.
          11. Notice of the proposed Settlement, if necessary, shall be provided
by Quixote (or any successor entity) at its expense.
          12. This Memorandum may be executed in any number of actual or
telecopied counterparts and by each of the different Parties on several
counterparts, each of which when so executed and delivered will be an original.
The executed signature page(s) from each actual or telecopied counterpart may be
joined together and attached and will constitute one and the same instrument.
          IN WITNESS WHEREOF, the Parties have executed this Memorandum
effective as of the date set forth below.

- 5 -



--------------------------------------------------------------------------------



 



          DATED: January 28, 2010   LEVI & KORSINSKY, LLP
      /s/ Juan E. Monteverde       Juan E. Monteverde      30 Broad Street -15th
Floor
New York, NY 10006

Attorneys for Plaintiffs     

          DATED: January 28, 2010   KATTEN MUCHIN ROSENMAN LLP
      /s/ Pamela Smith       David H. Kistenbroker      Pamela Smith
525 West Monroe Street
Chicago, IL 60661-3693       Attorneys for Defendants Quixote Corporation and
Individual Defendants     

- 6 -